Citation Nr: 1119346	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 17, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for bilateral hearing loss disability. 

2.  On March 17, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for hypertension.

3.  The Veteran served on the inland waterways of Vietnam in 1968 and 1969.

4.  The competent clinical evidence of record reflects that the Veteran has a diagnosis of coronary artery disease (CAD) and had coronary artery bypass grafts in 2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  Coronary artery disease (CAD), status post coronary artery bypass grafts, was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 2010); 75 Fed. Reg. 53202 (August 31, 2010), C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at a March 2011 Travel Board hearing, indicated that it was his intent to withdraw the appeals for entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for hypertension.  (See Board hearing transcript, page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those two issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for hypertension.

Adjudicated claim

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in December 2006, VA notified the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned in the event of award of the benefit(s) sought.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), military personnel records, and VA and private treatment records.  Additionally, the claims file contains the statements of the Veteran, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA examinations and opinions with respect to the issue on appeal were obtained in May 2007 and October 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate as they are based on a review of clinical records and contain a rationale for the opinions proffered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  Moreover, the Board finds that any objection to the adequacy of the examinations/opinions is moot as the Board, in the decision below, grants the Veteran's claim of entitlement to service connection for CAD, status post coronary artery bypass grafts.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2010).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, ischemic heart disease, (including, but not limited to , acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010): 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The first element of a claim for service connection is that there must be evidence of a current disability.  The VA medical records reflect that the Veteran has a diagnosis of coronary artery disease and had coronary artery bypass grafts in February 2003.  Thus, the Board finds that the first element has been met.

The Board will first consider the presumption of herbicide exposure.  The Veteran's DD 214 reflects that he received the Republic of Vietnam campaign medal, the Vietnam Service Medal, and the Combat Action Ribbon.  The Veteran's personnel records reflect that he was assigned to a river assault flotilla in Vietnam during the Vietnam conflict.  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

As the evidence reflects that the Veteran served on a river assault flotilla in Vietnam during the Vietnam Conflict, he is entitled to the presumption of exposure to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Therefore, as in-service exposure to herbicides has been conceded and the Veteran had bypass graft surgery in 2003 and has a current diagnosis of coronary artery disease, and light of the fact that there is no evidence of an intercurrent cause of coronary artery disease, the Board concludes the Veteran is entitled to a grant of service connection for his coronary artery disease status post bypass surgery, on a presumptive basis.  38 C.F.R. § 3.309(e).


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed. 

Entitlement to service connection for coronary artery disease status post bypass surgery is granted. 



REMAND

The Veteran avers that he has PTSD as a result of active service.  A November 2007 VA medical record reflects that the Veteran reported that he gets Social Security Disability (SSD) benefits.  The record does not indicate if the Veteran receives SSD for an acquired mental health disability or for one of his numerous physical disabilities.  In light of the decision of the U.S. Court of Appeals for the Federal Circuit in Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010), the Board finds that VA should attempt to obtain all Social Security Administration (SSA) records because there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.
 
In September 2009, the Veteran was afforded a VA examination.  The VA examiner noted that he had reviewed the Veteran's electronic medical records, but that no claims file was available for review.  He also noted that "Vet Center" records were not available for review.  At the March 2011 videoconference Board hearing, the Veteran testified that he has been going to the Vet Center for treatment for PTSD.  (The claims file includes a Vet Center record from July 2006.)  At the March 2011 Board hearing, the acting Veteran's Law Judge agreed to hold open the record for 45 days to allow the Veteran and/or his representative to submit Vet Center records.  To date, the Board has not received any such additional records.  Nevertheless, as the claim is being remanded for SSA records, the Board finds that VA should also attempt to obtain all Vet Center records, and associate them with the claims file. 

The Board notes that a licensed clinical social worker diagnosed the Veteran with PTSD, but that he was not found to have PTSD upon VA clinical examination by psychiatrists.  A March 2007 VA clinical record reflects a diagnosis of depression due to general medical condition (back, leg pain and limitation in mobility, cardiac issues).  A June 2007 VA examination report reflects a diagnosis of depression.  A January 2008 VA clinical record reflects a diagnosis of mood disorder due to diabetes.  A June 2009 VA clinical record reflects a diagnosis of PTSD and that the Veteran was upset with his daughter's behavior.  A September 2009 VA examination report reflects a diagnosis of "phase of life problem".  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Based on the Court's decision in Clemons, and the medical records of evidence, the Board finds that another VA examination/opinion is warranted.  In this regard, the Board notes that a March 2007 VA clinical record reflects a diagnosis of depression due to general medical condition (back, leg pain and limitation in mobility, cardiac issues).  In the decision above, the Board granted the Veteran's claim for entitlement to service connection for cardiac issues; thus, the Board finds that any examination opinion should consider whether the Veteran is entitled to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any treatment facilities in which he was treated for a mental health disability, to include all "Vet Centers".  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, not already associated with the claims.  

2.  Obtain any outstanding VA outpatient treatment records for an acquired psychiatric disorder to include PTSD.  

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all mental health and medical records used to make the decision.  

4.  After associating all additionally received records with the claims file, schedule the Veteran for a VA examination with a clinician to determine whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD, that is causally related to his military service, to include as secondary to a service-connected disability.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.  

5.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability on appeal, considering all evidence received since the October 2009 supplemental statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


